DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 21 April 2022. Claims 1, 3-5, and 7-13 are pending in the case. Claims 1, 5, 9, and 10 were amended. Claims 11-13 were added. Claims 1, 9, and 10 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21st, 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/699,515.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
Application No. 16/699,515
1. A search method performed by a computing system, comprising: generating, using the computing system, a user question vector for a user question; comparing, using the computing system,  the user question vector to candidate question vectors associated with a plurality of question candidates stored in a database; selecting, using a server of the computing system, a plurality of similar question candidates from among the plurality of question candidates stored in the database, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference, and wherein the similarities determined, using the computing system, based on a distance between candidate question vectors and the user question vector in a Euclidean space; sending, using the server of the computing system, the plurality of similar question candidates to a user terminal different from the server, wherein the server sends the plurality of similar question candidates to the user terminal of the computing system without corresponding answers; selecting, using the user terminal of the computing system, a similar question from among the plurality of similar question candidates based on a similarity analysis result to the user question vector; sending, using the user terminal of the computing system, the similar question to the server; determining, using the server of the computing system, an answer to the similar question as the answer to the user question; and sending, using the server, the answer to user question to the user terminal.

3. The search method of claim 1, wherein the similar question candidate is selected based in part on the similarity to the user question vector by a first similarity analysis model, the similar question is selected based in part on the similarity analysis result to the user question vector by a second similarity analysis model, and the first similarity analysis model and the second similarity analysis model are different analysis models.

4. The search method of claim 3, wherein the second similarity analysis model is learned using first learning data and second learning data, the first learning data is composed of a first pair of questions and a label indicating that the first pair of questions are similar to each other, and the second learning data is composed of a second pair of questions and a label indicating that the second pair of questions are dissimilar to each other.

1. A search method performed by a server, comprising: receiving, using the server, a user question vector for a user question from a user terminal remote from the server; selecting, using the server, a plurality of similar question candidates based on a first similarity analysis model determining a first similarity to the user question vector; transmitting, using the server, the plurality of similar question candidates without answer information to the user terminal; receiving, using the server, a selected question candidate selected by the user terminal from the plurality of similar question candidates from the user terminal, wherein the selected question candidate from the plurality of similar question candidates is selected by the user terminal based on a second similarity analysis model determining a second similarity to the user question performed at the user terminal; generating, using the server, an answer to the selected question candidate selected by the user terminal as the answer to the user question; and transmitting, using the server, the answer to the user question to the user terminal wherein the first similarity analysis model and the second similarity analysis model are different analysis models, wherein the second similarity analysis model comprises paraphrase model, which is a neural network model learned using first learning data and second learning data, wherein the first learning data composed of questions configured to have similar words and structures to have similar sentence formats and similar meanings, wherein the second learning data composed of questions configured to have similar words and structures to have similar sentence forms, but have different meanings.

3. The search method of claim 2, wherein the selecting of the plurality of similar question candidates based on the first similarity to the user question vector includes: selecting questions associated with question vectors whose similarities to the user question vector are higher than a preset reference and which are stored in the database of the server as the plurality of similar question candidates.

4. The search method of claim 1, wherein the selecting of the plurality of similar question candidates based on the first similarity to the user question vector includes: selecting the similar question candidates based on the first similarity analysis model, wherein the first similarity analysis model analyzes a distance in a Euclidean space between the user question vector.

4. The search method of claim 3, wherein the second similarity analysis model is learned using first learning data and second learning data, the first learning data is composed of a first pair of questions and a label indicating that the first pair of questions are similar to each other, and the second learning data is composed of a second pair of questions and a label indicating that the second pair of questions are dissimilar to each other.
6. The search method of claim 4, wherein the first learning data is composed of a first pair of questions and a label indicating that the first pair of questions are similar to each other, and the second learning data is composed of a second pair of questions and a label indicating that the second pair of questions are dissimilar to each other.


5. The search method of claim 1, wherein the computing system includes the database, and questions and question vectors for the questions are stored in association with each other in the database.

2. The search method of claim 1, wherein questions and question vectors for the questions are stored in association with each other in a database of the server.


7. The search method of claim 1, wherein the selecting of the similar question among the plurality of similar question candidates based on the similarity analysis result to the user question vector includes determining a similarity ranking of candidate questions belonging to the plurality of similar question candidates based on the similarity analysis result to the user question vector; and selecting a predetermined number of the candidate questions as the similar questions according to the similarity ranking.

7. The search method of claim 1, wherein the selecting of the plurality of similar question candidates based on the first similarity to the user question vector includes: determining a similarity ranking of candidate questions belonging to the similar question candidates based on a similarity analysis result to the user question vector; and selecting a predetermined number of candidate questions as the plurality similarity questions according to the similarity ranking.

8. The search method of claim 7, wherein the determining of the answer to the similar question as the answer to the user question includes generating the answers to the user question such that the similar questions and the answers to the similar questions are provided to a user.
8. The search method of claim 7, wherein the selected question candidate from the plurality of similar question candidates is selected based in part on the ranking of the plurality of similar question candidates.


9. A search server comprising: a processor; and a non-transitory memory configured to store instructions executed by the processor, wherein the processor executes the instructions to generate a user question vector for a user question, compare the user question vector to candidate question vectors associated with a plurality of question candidates stored in a database, select a plurality of similar question candidates from among the plurality of question candidates stored in a database, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference, and wherein the similarities determined based on a distance between candidate question vectors and the user question vector in a Euclidean space; transmit the plurality of similar question candidates to a user terminal different from the search server, wherein the search server sends the plurality of similar question candidates to the user terminal of the computing system without corresponding answers; receive a selected similar question from among the plurality of similar question candidates based on a similarity analysis result to the user question vector from the user terminal, and determine an answer to the similar question as the answer to the user question; and send the answer to the user question to the user terminal.

3. The search method of claim 1, wherein the similar question candidate is selected based in part on the similarity to the user question vector by a first similarity analysis model, the similar question is selected based in part on the similarity analysis result to the user question vector by a second similarity analysis model, and the first similarity analysis model and the second similarity analysis model are different analysis models.

4. The search method of claim 3, wherein the second similarity analysis model is learned using first learning data and second learning data, the first learning data is composed of a first pair of questions and a label indicating that the first pair of questions are similar to each other, and the second learning data is composed of a second pair of questions and a label indicating that the second pair of questions are dissimilar to each other.



9. A search server comprising: a processor; and a non-transitory memory configured to store instructions executed by the processor, wherein the processor executes the instructions to: receive a user question vector for a user question from a user terminal remote from the server, select a plurality of similar question candidates based on a first similarity analysis model determining a first similarity to the user question vector, transmit the plurality of similar question candidates without answer information to the user terminal, receive a selected question candidate selected by the user terminal from the plurality of similar question candidates from the user terminal, wherein the selected question candidate from the plurality of similar question candidates is selected by the user terminal based on a second similarity analysis model determining a second similarity to the user question performed at the user terminal; generate an answer to the selected question candidate selected by the user terminal as the answer to the user question, and transmit the answer to the user question to the user terminal, wherein the first similarity analysis model and the second similarity analysis model are different analysis models, wherein the second similarity analysis model comprises paraphrase model, which is a neural network model learned using first learning data and second learning data, wherein the first learning data composed of questions configured to have similar words and structures to have similar sentence formats and similar meanings, wherein the second learning data composed of questions configured to have similar words and structures to have similar sentence forms, but have different meanings.

3. The search method of claim 2, wherein the selecting of the plurality of similar question candidates based on the first similarity to the user question vector includes: selecting questions associated with question vectors whose similarities to the user question vector are higher than a preset reference and which are stored in the database of the server as the plurality of similar question candidates.

4. The search method of claim 1, wherein the selecting of the plurality of similar question candidates based on the first similarity to the user question vector includes: selecting the similar question candidates based on the first similarity analysis model, wherein the first similarity analysis model analyzes a distance in a Euclidean space between the user question vector.

10. A non-transitory computer-readable recording medium in which a computer program executed by a server is recorded, the computer program comprising; generating a user question vector for a user question; comparing the user question vector to candidate question vectors associated with a plurality of question candidates stored in a database; selecting a plurality of similar question candidates from among the plurality of question candidates stored in a database, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference, and wherein the similarities determined based on a distance between candidate question vectors and the user question vector in a Euclidean space; sending, using the server of the computing system, the plurality of similar question candidates to a user terminal different from the server, wherein the servers sends the plurality of similar question candidates to the user terminal of the computing system without corresponding answers; receiving a selected a similar question from among the plurality of similar question candidates based on a similarity analysis result to the user question vector from the user terminal; and determining an answer to the similar question as the answer to the user question; and sending the answer to the user question to the user terminal.

3. The search method of claim 1, wherein the similar question candidate is selected based in part on the similarity to the user question vector by a first similarity analysis model, the similar question is selected based in part on the similarity analysis result to the user question vector by a second similarity analysis model, and the first similarity analysis model and the second similarity analysis model are different analysis models.

4. The search method of claim 3, wherein the second similarity analysis model is learned using first learning data and second learning data, the first learning data is composed of a first pair of questions and a label indicating that the first pair of questions are similar to each other, and the second learning data is composed of a second pair of questions and a label indicating that the second pair of questions are dissimilar to each other.



10. A computer-readable recording medium in which a computer program executed by a computer is recorded, the computer program comprising: receiving a user question vector for a user question from a user terminal remote from the server; selecting a plurality of similar question candidates based on a first similarity analysis model determining a first similarity to the user question vector; transmitting the plurality of similar question candidates without answer information to the user terminal; receiving a selected question candidate selected by the user terminal from the plurality of similar question candidates from the user terminal, wherein the selected question candidate from the plurality of similar question candidates is selected by the user terminal based on a second similarity analysis model determining a second similarity to the user question performed at the user terminal; generating an answer to the selected question candidate selected by the user terminal as the answer to the user question; and transmitting the answer to the user question to the user terminal, wherein the first similarity analysis model and the second similarity analysis model are different analysis models, wherein the second similarity analysis model comprises paraphrase model, which is a neural network model learned using first learning data and second learning data, wherein the first learning data composed of questions configured to have similar words and structures to have similar sentence formats and similar meanings, wherein the second learning data composed of questions configured to have similar words and structures to have similar sentence forms, but have different meanings.

3. The search method of claim 2, wherein the selecting of the plurality of similar question candidates based on the first similarity to the user question vector includes: selecting questions associated with question vectors whose similarities to the user question vector are higher than a preset reference and which are stored in the database of the server as the plurality of similar question candidates.

4. The search method of claim 1, wherein the selecting of the plurality of similar question candidates based on the first similarity to the user question vector includes: selecting the similar question candidates based on the first similarity analysis model, wherein the first similarity analysis model analyzes a distance in a Euclidean space between the user question vector.


	
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, and 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, independent claim 9 recites a server, and independent claim 10 recites a computer readable medium. Therefore, Step 1 is satisfied for claims 1, 3-5, and 7-13. Step 2A Prong One: The independent claims recites “generating, using the computing system, a user question vector for a user question; comparing, using the computing system,  the user question vector to candidate question vectors associated with a plurality of question candidates stored in a database; selecting, using a server of the computing system, a plurality of similar question candidates from among the plurality of question candidates stored in the database, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference, and wherein the similarities determined, using the computing system, based on a distance between candidate question vectors and the user question vector in a Euclidean space; sending, using the server of the computing system, the plurality of similar question candidates to a user terminal different from the server, wherein the servers sends the plurality of similar question candidates to the user terminal of the computing system without corresponding answers; selecting, using the user terminal of the computing system, a similar question from among the plurality of similar question candidates based on a similarity analysis result to the user question vector; sending, using the user terminal of the computing system, the similar question to the server; determining, using the server of the computing system, an answer to the similar question as the answer to the user question; and sending, using the server, the answer to user question to the user terminal.”

These observations or evaluations are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in claim 9 does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of “generating, using the computing system, a user question vector for a user question; comparing, using the computing system,  the user question vector to candidate question vectors associated with a plurality of question candidates stored in a database; selecting, using a server of the computing system, a plurality of similar question candidates from among the plurality of question candidates stored in the database, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference, and wherein the similarities determined, using the computing system, based on a distance between candidate question vectors and the user question vector in a Euclidean space; sending, using the server of the computing system, the plurality of similar question candidates to a user terminal different from the server, wherein the servers sends the plurality of similar question candidates to the user terminal of the computing system without corresponding answers; selecting, using the user terminal of the computing system, a similar question from among the plurality of similar question candidates based on a similarity analysis result to the user question vector; sending, using the user terminal of the computing system, the similar question to the server; determining, using the server of the computing system, an answer to the similar question as the answer to the user question; and sending, using the server, the answer to user question to the user terminal.”

Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computing system, server, memory, processor and computer readable medium. The computing system, server, memory, processor and computer readable medium are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).

Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes using the computer components as a tool. While this type of automation improves the type of answer that is received (by searching for answers of similar questions), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the computing system, server, memory, processor and computer readable medium are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computing system, server, memory, processor and computer readable medium is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, the claim recites the limitation “sending, using the server of the computing system, the plurality of similar question candidates to a user terminal different from the server, wherein the server sends the plurality of similar question candidates to the user terminal of the computing system without corresponding answers.” The specification does not describe how the questions are being sent to a different user, and how the server responds to questions without answers. The specification describes in paragraph [0052], “The terminal 100 does not receive all of the answers to the similar question candidate group from the server 200, but may receive only the answer to the selected similar question from the server 200. This may be implemented in such a manner that answer information is not included in the similar question candidate group and the terminal 100 transmits a similar question requiring the answer information to the server 200 and receives an answer to the similar question from the server to receive only the answer to the similar question from the server 200.”

Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

 Regarding claim 1, the claim recites, in part, “sending, using the server of the computing system, the plurality of similar question candidates to a user terminal different from the server, wherein the server sends the plurality of similar question candidates to the user terminal of the computing system without corresponding answers,” which renders the claim indefinite as it is unclear how the questions are being sent to a different user, and how the server responds to questions without answers. As such, the claim is indefinite, and the Examiner requests clarification from Applicant as the Specification does not provide sufficient support to discern the metes and bounds of the claim. 

Therefore, previous prior art rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 7-13 are being rejected under 35 U.S.C. 103 as being unpatentable over MacDougall (US 2020/0356604 A1) in view of Devesa (US 2018/0144234 A1).
Regarding claim 1, MacDougall teaches a search method performed by a computing system, comprising:
generating, using the computing system, a user question vector for a user question; comparing, using the computing system,  the user question vector to candidate question vectors associated with a plurality of question candidates stored in a database (see MacDougall, Paragraphs [0029], [0065], [0070], “The question and answer system is further configured, upon receipt of a new question, to search the stored questions and answers for prior questions that are similar to the new question, and answers that are potentially relevant to the new question… To retrieve relevant already-asked questions, a search for questions with highest similarity to the current question is performed. This may involve indexing the questions according to a representation vector. The vector represents text in a numeric vector form according to a predetermined mapping rule.”);
selecting, using a server of the computing system, a plurality of similar question candidates from among the plurality of question candidates stored in the database, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference (see MacDougall, Paragraph [0030], “Questions and answers which have historically been indicated as higher quality may be returned with higher precedence than questions and answers historically associated with lower quality. This may include, for example, returning only those prior questions and answers which have at least a threshold level of quality, and/or ordering the returned results at least partially according to quality.”),

However, MacDougall doesn’t explicitly teach:
and wherein the similarities determined, using the computing system, based on a distance between candidate question vectors and the user question vector in a Euclidean space; 

Devesa teaches: 
and wherein the similarities determined, using the computing system, based on a distance between candidate question vectors and the user question vector in a Euclidean space (see Devesa, Paragraph [0026], “This is done by embedding the question to a n-dimensional vector which is compared against known vectors to determine the smallest Euclidean distance.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDougall (teaching question and answer system and associated method) in view of Devesa (teaching sentence embedding for sequence-to-sequence matching in a question-answer system), and arrived at a method that incorporates a Euclidean space. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of matching similar sentences (see Devesa, Paragraph [0004]). In addition, both the references (MacDougall and Devesa) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as user questions. The close relation between both of the references highly suggests an expectation of success.

The combination of MacDougall, and Devesa further teaches:
sending, using the server of the computing system, the plurality of similar question candidates to a user terminal different from the server, wherein the server sends the plurality of similar question candidates to the user terminal of the computing system without corresponding answers; selecting, using the user terminal of the computing system, a similar question from among the plurality of similar question candidates based on a similarity analysis result to the user question vector; sending, using the user terminal of the computing system, the similar question to the server; determining, using the server of the computing system, an answer to the similar question as the answer to the user question; and sending, using the server, the answer to user question to the user terminal (see MacDougall, Paragraphs [0029], [0065], [0070], “The potentially relevant answers may be answers to the prior questions that are similar to the new question. The question and answer system is configured to return, as a result of the search, one or more of the prior questions and/or potentially relevant answers. The results may then be reviewed and refined by subject matter experts and/or regular users.”).

Regarding claim 3, MacDougall in view of Devesa teaches all the limitations of claim 1. MacDougall further teaches:
wherein the similar question candidate is selected based in part on the similarity to the user question vector by a first similarity analysis model, the similar question is selected based in part on the similarity analysis result to the user question vector by a second similarity analysis model, and the first similarity analysis model and the second similarity analysis model are different analysis models (see MacDougall, Paragraph [0062], “To fine tune the ranking of return results, other algorithms such as the LambdaMART Learning to Rank (LtR) algorithm described in “Adapting boosting for information retrieval measures,” Q. Wu et al., Information Retrieval, 2010; 13(3): 254-270 can be employed.”).

Regarding claim 4, MacDougall in view of Devesa teaches all the limitations of claim 3. MacDougall further teaches:
wherein the second similarity analysis model is learned using first learning data and second learning data, the first learning data is composed of a first pair of questions and a label indicating that the first pair of questions are similar to each other, and the second learning data is composed of a second pair of questions and a label indicating that the second pair of questions are dissimilar to each other (see MacDougall, Paragraph [0059], “potentially relevant questions, which are initially deemed similar to the currently posed question, but that are marked by the user as less relevant, will have their related answers also marked as less relevant when input into machine learning routines as training data. For example, the question and the answers (with marked relevance) can be input as training data into a machine learning routine which drives the NLP processing. Likewise, potentially relevant similar questions that are marked by the user as more relevant will have their related answers also marked as more relevant when input into machine learning algorithms as training data. A similarity which is marked by the user as more or less relevant is referred to as user-influenced similarity.”).

Regarding claim 5, MacDougall in view of Devesa teaches all the limitations of claim 1. MacDougall further teaches:
wherein the computing system includes the database, and questions and question vectors for the questions are stored in association with each other in the database (see MacDougall, Paragraph [0029], “The questions and answers may be stored in a database or other computerized logical structure.”).

Regarding claim 7, MacDougall in view of Devesa teaches all the limitations of claim 1. MacDougall further teaches:
wherein the selecting of the similar question among the plurality of similar question candidates based on the similarity analysis result to the user question vector includes determining a similarity ranking of candidate questions belonging to the plurality of similar question candidates based on the similarity analysis result to the user question vector; and selecting a predetermined number of the candidate questions as the similar questions according to the similarity ranking (see MacDougall, Paragraph [0043], “The questions and answers can be ranked from top to bottom by relevance, and a ranking chart (also referred to as a relevance index) 220 showing a calculated relevance for the ranked questions and answers can also be displayed.”).

Regarding claim 8, MacDougall in view of Devesa teaches all the limitations of claim 7. MacDougall further teaches:
wherein the determining of the answer to the similar question as the answer to the user question includes generating the answers to the user question such that the similar questions and the answers to the similar questions are provided to a user (see MacDougall, Paragraph [0029], “The question and answer system is configured to return, as a result of the search, one or more of the prior questions and/or potentially relevant answers. The results may then be reviewed and refined by subject matter experts and/or regular users.”).

Regarding claim 9, MacDougall teaches a search server comprising:
a processor; and a non-transitory memory configured to store instructions executed by the processor, wherein the processor executes the instructions to (see MacDougall, Paragraph [0097], “the computer program product is a computer-readable medium upon which software code is recorded to execute the method when the computer program product is loaded into memory and executed on the microprocessor of the wireless communication device.”)
generate a user question vector for a user question, compare the user question vector to candidate question vectors associated with a plurality of question candidates stored in a database (see MacDougall, Paragraphs [0029], [0065], [0070], “The question and answer system is further configured, upon receipt of a new question, to search the stored questions and answers for prior questions that are similar to the new question, and answers that are potentially relevant to the new question… To retrieve relevant already-asked questions, a search for questions with highest similarity to the current question is performed. This may involve indexing the questions according to a representation vector. The vector represents text in a numeric vector form according to a predetermined mapping rule.”),
select a plurality of similar question candidates from among the plurality of question candidates stored in a database, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference (see MacDougall, Paragraph [0030], “Questions and answers which have historically been indicated as higher quality may be returned with higher precedence than questions and answers historically associated with lower quality. This may include, for example, returning only those prior questions and answers which have at least a threshold level of quality, and/or ordering the returned results at least partially according to quality.”),

However, MacDougall doesn’t explicitly teach:
and wherein the similarities determined based on a distance between candidate question vectors and the user question vector in a Euclidean space; 

Devesa teaches: 
and wherein the similarities determined based on a distance between candidate question vectors and the user question vector in a Euclidean space (see Devesa, Paragraph [0026], “This is done by embedding the question to a n-dimensional vector which is compared against known vectors to determine the smallest Euclidean distance.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDougall (teaching question and answer system and associated method) in view of Devesa (teaching sentence embedding for sequence-to-sequence matching in a question-answer system), and arrived at a server that incorporates a Euclidean space. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of matching similar sentences (see Devesa, Paragraph [0004]). In addition, both the references (MacDougall and Devesa) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as user questions. The close relation between both of the references highly suggests an expectation of success.

The combination of MacDougall, and Devesa further teaches:
transmit the plurality of similar question candidates to a user terminal different from the search server, wherein the search server sends the plurality of similar question candidates to the user terminal of the computing system without corresponding answers; receive a selected similar question from among the plurality of similar question candidates based on a similarity analysis result to the user question vector from the user terminal, and determine an answer to the similar question as the answer to the user question; and send the answer to the user question to the user terminal (see MacDougall, Paragraphs [0029], [0065], [0070], “The potentially relevant answers may be answers to the prior questions that are similar to the new question. The question and answer system is configured to return, as a result of the search, one or more of the prior questions and/or potentially relevant answers. The results may then be reviewed and refined by subject matter experts and/or regular users.”).

Regarding claim 10, MacDougall teaches a non-transitory computer-readable recording medium in which a computer program executed by a server is recorded, the computer program comprising:
generating a user question vector for a user question; comparing the user question vector to candidate question vectors associated with a plurality of question candidates stored in a database (see MacDougall, Paragraphs [0029], [0065], [0070], “The question and answer system is further configured, upon receipt of a new question, to search the stored questions and answers for prior questions that are similar to the new question, and answers that are potentially relevant to the new question… To retrieve relevant already-asked questions, a search for questions with highest similarity to the current question is performed. This may involve indexing the questions according to a representation vector. The vector represents text in a numeric vector form according to a predetermined mapping rule.”);
selecting a plurality of similar question candidates from among the plurality of question candidates stored in a database, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference (see MacDougall, Paragraph [0030], “Questions and answers which have historically been indicated as higher quality may be returned with higher precedence than questions and answers historically associated with lower quality. This may include, for example, returning only those prior questions and answers which have at least a threshold level of quality, and/or ordering the returned results at least partially according to quality.”),

However, MacDougall doesn’t explicitly teach:
and wherein the similarities determined based on a distance between candidate question vectors and the user question vector in a Euclidean space; 

Devesa teaches: 
and wherein the similarities determined based on a distance between candidate question vectors and the user question vector in a Euclidean space (see Devesa, Paragraph [0026], “This is done by embedding the question to a n-dimensional vector which is compared against known vectors to determine the smallest Euclidean distance.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDougall (teaching question and answer system and associated method) in view of Devesa (teaching sentence embedding for sequence-to-sequence matching in a question-answer system), and arrived at a computer-readable medium that incorporates a Euclidean space. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of matching similar sentences (see Devesa, Paragraph [0004]). In addition, both the references (MacDougall and Devesa) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as user questions. The close relation between both of the references highly suggests an expectation of success.

The combination of MacDougall, and Devesa further teaches:
sending, using the server of the computing system, the plurality of similar question candidates to a user terminal different from the server, wherein the servers sends the plurality of similar question candidates to the user terminal of the computing system without corresponding answers; receiving a selected a similar question from among the plurality of similar question candidates based on a similarity analysis result to the user question vector from the user terminal; and determining an answer to the similar question as the answer to the user question; and sending the answer to the user question to the user terminal (see MacDougall, Paragraphs [0029], [0065], [0070], “The potentially relevant answers may be answers to the prior questions that are similar to the new question. The question and answer system is configured to return, as a result of the search, one or more of the prior questions and/or potentially relevant answers. The results may then be reviewed and refined by subject matter experts and/or regular users.”).

Regarding claim 11, MacDougall in view of Devesa teaches all the limitations of claim 1. MacDougall further teaches:
generating, using an encoder of the computing system, an embedding vector indicating a structure and a meaning of the user question expressed in natural language, wherein the embedding vector is the user question vector (see MacDougall, Paragraph [0070], “To retrieve relevant already-asked questions, a search for questions with highest similarity to the current question is performed. This may involve indexing the questions according to a representation vector. The vector represents text in a numeric vector form according to a predetermined mapping rule.”).

Regarding claim 12, MacDougall in view of Devesa teaches all the limitations of claim 11. MacDougall further teaches:
wherein the encoder of the computing system is trained using at least one of tokenization analysis, stopword elimination, or morphological analysis (see MacDougall, Paragraph [0062], “The information retrieval component 515 may use natural language processing to parse the query database contents, in order to search for return relevant content.”).

Regarding claim 13, MacDougall in view of Devesa teaches all the limitations of claim 12. Devesa further teaches:
wherein the encoder of the computing system is further trained using a Word2Vec model (see Devesa, Paragraph [0012], “There are many approaches to this, but we use the skip gram word2vec algorithm as described in [4].”).

Response to Arguments
Applicant’s Arguments, filed April 21st, 2022, have been fully considered, but are not persuasive. 

Applicant argues on pages 9-15 of Applicant's Remarks that “the claims as a whole integrate the exception into a practical application of that exception and amount to significantly more than any abstract idea.” The Examiner respectfully disagrees.

The recitation of the computing system, server, memory, processor and computer readable medium is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.

Applicant argues on pages 15-16 of Applicant's Remarks that the cited references do not teach or suggest “selecting, using a server of the computing system, a plurality of similar question candidates from among the plurality of question candidates stored in the database, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference, and wherein the similarities determined, using the computing system, based on a distance between candidate question vectors and the user question vector in a Euclidean space.” 

Applicant’s Arguments, filed April 21st, 2022, have been fully considered, but are moot in light of the new grounds of rejection.

Applicant argues on pages 16-17 of Applicant's Remarks that the cited references do not teach or suggest “sending, using the server of the computing system, the plurality of similar question candidates to a user terminal different from the server, wherein the server sends the plurality of similar question candidates to the user terminal of the computing system without corresponding answers; selecting, using the user terminal of the computing system, a similar question from among the plurality of similar question candidates based on a similarity analysis result to the user question vector; sending, using the user terminal of the computing system, the similar question to the server; determining, using the server of the computing system, an answer to the similar question as the answer to the user question; and sending, using the server, the answer to user question to the user terminal.” 

Applicant’s Arguments, filed April 21st, 2022, have been fully considered, but are moot in light of the new grounds of rejection.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161